Case 2:19-cv-00274-JPH-MJD Document 35 Filed 09/14/20 Page 1 of 6 PageID #: 161




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 MICHAEL ANDERSON,                                     )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 2:19-cv-00274-JPH-MJD
                                                       )
 RON NEAL, Warden of the Indiana                       )
 State Prison, 1                                       )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Michael Anderson petitions for a writ of habeas corpus challenging

 a prison disciplinary sanction imposed in disciplinary case number ISF 18-12-0194. For the

 reasons explained in this Order, Mr. Anderson's habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.




        1
           Mr. Anderson states that he is now in the custody of the Warden of the Indiana State
 Prison in Michigan City, Indiana. Dkt. 33 at 2 (Petitioner's Reply). The clerk is directed to replace
 the current respondent, Brian Smith, with "Ron Neal, Warden of the Indiana State Prison," on the
 docket. See Fed. R. Civ. P. 25(d).
Case 2:19-cv-00274-JPH-MJD Document 35 Filed 09/14/20 Page 2 of 6 PageID #: 162




 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).

        B.      The Disciplinary Proceeding

        On December 15, 2018, Indiana Department of Correction (IDOC) Correctional Officer C.

 Guymon wrote a Report of Conduct charging Mr. Anderson with battery, a violation of the IDOC's

 Adult Disciplinary Code offense A-102. The Report of Conduct states:

        On 12/15/2018 at approximately 10:45 A.M., I Officer C. Guymon #268 was
        conducting a strip search of Offender Anderson, Michael D.O.C. 218720 in the
        Porters Room strip search area. While conducting the search, the offender dropped
        a pill bottle on the ground at which I asked what that was. The offender didn't
        answer me and proceeded to ingest an unknown substance. I told the offender to
        put his clothes back on as he was going to segregation and proceeded to pick up the
        pill bottle in which I found a folded piece of paper. I attempted to open the piece of
        paper and Offender Anderson lunged at me in an attempt to retake possession of
        the paper. Suddenly a white powdery substance flew out of the paper and into my
        face. Officer K. Allen #220 then assisted me in gaining control of the offender and
        placing him on his stomach on the ground and then placing mechanical restraints
        on the offender. When asked what the white powder was the offender refused to
        say anything. Offender Anderson was escorted to HCU and evaluated by nursing
        staff and then sent to DRHU. Offender Anderson was also identified by his state
        issued I.D. and advised of this conduct report.

 Dkt. 25-1.

        Mr. Anderson was notified of the charge on December 28, 2018, when he received the

 screening report. Dkt. 25-5. He pled not guilty to the charge, asked for video evidence of the

 incident, but did not request witnesses. Id.

        Correctional Sergeant Travioli, Officer Lowe, and Officer K. Allen witnessed the incident

 and assisted Officer Guymon. They each provided witness statements describing the incident, and

 each observed Mr. Anderson struggling with and shoving Officer Guymon. Dkts. 25-2, 25-3, &

 25-4. The disciplinary hearing officer prepared a written report of the video evidence review.




                                                  2
Case 2:19-cv-00274-JPH-MJD Document 35 Filed 09/14/20 Page 3 of 6 PageID #: 163




 Dkt. 25-8. Sergeant Nauman wrote that Mr. Anderson could be seen in a struggle with Officer

 Guymon until other officers arrived to assist and put Mr. Anderson into handcuffs. Id.

        The disciplinary hearing was held on January 8, 2019. Mr. Anderson provided a written

 statement. Dkt. 25-7 at 2. In the statement he asserts procedural violations that he believes should

 prohibit his prosecution, challenges the witnesses' ability to view the incident, notes there was no

 drug testing done or drugs taken as evidence, and contended there was insufficient evidence to

 support the charge. Id.

        Based on Mr. Anderson's statement, staff reports, witness statements, a confidential

 incident report, and the video evidence, the hearing officer found Mr. Anderson guilty of battery.

 Dkt. 25-7 at 1. The sanctions imposed included a ninety-nine-day earned-credit-time deprivation,

 and a two-level credit class demotion. Id.

        Mr. Anderson appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 both appeals were denied. Dkts. 25-10 & 25-11. He then brought this petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254.

        C.      Analysis

        Mr. Anderson seeks habeas corpus relief on these grounds: (1) the charge against was

 fraudulent and malicious; (2) the officers conspired to deprive him of his rights; and (3) his

 disciplinary conviction was imposed by a single hearing officer rather than a full hearing board.

 Dkt. 1 at 3-4. The Court construes the first two grounds as presenting a challenge to the sufficiency

 of the evidence.

                Sufficiency of the Evidence

        In prison disciplinary cases, challenges to the sufficiency of the evidence are governed by

 the "some evidence" standard. "[A] hearing officer's decision need only rest on 'some evidence'



                                                  3
Case 2:19-cv-00274-JPH-MJD Document 35 Filed 09/14/20 Page 4 of 6 PageID #: 164




 logically supporting it and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274;

 see also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some evidence standard

 . . . is satisfied if there is any evidence in the record that could support the conclusion reached by

 the disciplinary board.") (emphasis added) (citation and quotation marks omitted). The "some

 evidence" standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v.

 Broyles, 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any

 evidence in the record that could support the conclusion reached by the disciplinary board." Hill,

 472 U.S. at 455-56 (emphasis added).

        Mr. Anderson contends in his petition and his reply that he did not batter Officer Guymon

 or any of the other officers. He also asserts that the officers conspired to deny him his rights by

 making the false report against him when they were unable to find drugs on him or determine that

 he had ingested drugs. He makes other similar allegations, argues that the officers are not credible,

 and that the video recording does not show a battery.

        These arguments would be relevant to the decision-maker at the disciplinary hearing level,

 but they are not argument for federal habeas corpus relief. Because the sufficiency of the evidence

 standard is solely whether there is any evidence upon which the guilty decision could rest, once

 such evidence is identified the Court's inquiry stops there. The Court cannot weigh competing

 evidence or assess its credibility because some evidence supports the hearing officer's decision.

 Rhoiney, 723 F. App'x at 348 (citing Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000)). The

 Court may not even "look to see if other record evidence supports a contrary finding." Id.

        The evidence that meets the "any evidence" or "some evidence" threshold is the conduct

 report, the three officer witnesses' statements, and the video evidence. Even assuming that the

 video evidence could be subject to multiple interpretations, for the purpose of this analysis, it does



                                                   4
Case 2:19-cv-00274-JPH-MJD Document 35 Filed 09/14/20 Page 5 of 6 PageID #: 165




 not affect the outcome of this action. Differing interpretations of what is seen on the video is an

 invitation to reweigh the evidence or assess credibility, acts this Court cannot do.

        The Court also does not address the merits of Mr. Anderson's contentions that the officers

 conspired to violate his rights and collaborated to manufacture a false conduct report against him,

 because those contentions sound in civil rights and not in habeas corpus.

        Habeas corpus relief on a sufficiency of the evidence claim is denied.

                Single Hearing Officer

        Mr. Anderson's final ground for habeas corpus relief is that his disciplinary conviction was

 decided by a single hearing officer rather than a full board. Dkt. 1 at 4. He provides no authority

 for this assertion in his petition and does not address the ground in his reply. There is no federal

 constitutional requirement that disciplinary decisions be made by a "full board." All that is required

 is that the disciplinary decision maker is impartial. Hill, 472 U.S. at 454; Wolff, 418 U.S. at 563-67.

 Mr. Anderson's petition for habeas corpus relief on this ground is denied.

                Issues Raised in Reply

        Mr. Anderson's reply contains a scatter-shot of issues, from the fairness of the disciplinary

 hearing and the impartiality of the hearing officer, the failure of the IDOC to follow state law and

 IDOC policy, denial of evidence, and a challenge to the definition of battery just to name a few.

 These issues were not presented or inferred in Mr. Anderson's petition. Dkt. 1. Issues and grounds

 for relief may not be raised for the first time in a reply. Wonsey v. City of Chi., 940 F.3d 394, 398-

 99 (7th Cir. 2019) (citing United States v. Vitrano, 747 F.3d 922, 925 (7th Cir. 2014); United States

 v. Alhalabi, 443 F.3d 605, 611 (7th Cir. 2006). All grounds for relief argued in the December 20,

 2019, reply and not first presented in the petition are waived.




                                                   5
Case 2:19-cv-00274-JPH-MJD Document 35 Filed 09/14/20 Page 6 of 6 PageID #: 166




        None of Mr. Anderson's argument or authorities entitle him to habeas corpus relief.

 Accordingly, his petition for a writ of habeas corpus is denied.

        D.       Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Anderson to the relief he

 seeks. Accordingly, Mr. Anderson's petition for a writ of habeas corpus must be denied and this

 action is dismissed with prejudice. Mr. Anderson's motion requesting status is denied as moot.

 Dkt. [34]. Final judgment consistent with this Order shall now issue.

 SO ORDERED.

 Date: 9/14/2020




 Distribution:

 Michael Anderson
 218720
 Indiana State Prison
 Inmate Mail/Parcels
 One Park Row
 Michigan City, IN 46360

 Marjorie H. Lawyer-Smith
 Indiana Attorney General
 marjorie.lawyer-smith@atg.in.gov




                                                 6
